Citation Nr: 1427849	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for traumatic brain injury (TBI).  

4.  Entitlement to service connection for migraine headaches, to include as secondary to TBI.  

5.  Entitlement to service connection for left testicle disability.  

6.  Entitlement to service connection for left knee disability, to include as secondary to right knee disability.  

7.  Entitlement to service connection for left clavicle disability.  



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2002 to February 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2010, a statement of the case (SOC) was issued in December 2011, and a substantive appeal was received in January 2012.  

The issues of service connection for PTSD; TBI; migraine headaches, to include as secondary to TBI; left testicle disability; left knee disability, to include as secondary to now service-connected residuals of right knee surgery; and left clavicle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

The Veteran's residuals of a right knee injury, status post anterior cruciate ligament (ACL) reconstruction surgery, are related to his service.  


CONCLUSION OF LAW

Residuals of a right knee injury, status post ACL reconstruction surgery, were incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established by affirmatively showing inception in service.  38 C.F.R. § 3.303(a).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

On March 2002 service enlistment examination, the Veteran's lower extremities were normal.  His service treatment records (STRs) show that, in September 2005, he underwent ACL reconstruction surgery on his right knee at the William Beaumont Army Medical Center.  April 2008 VA treatment records show that the Veteran has right knee arthralgia, postsurgical changes, and patellofemoral syndrome/chondromalacia status post right ACL reconstruction.  

This evidence reasonably shows that the Veteran's residuals of a right knee injury, status post ACL reconstruction surgery, (assessed in April 2008 VA treatment records as right knee arthralgia, postsurgical changes, and patellofemoral pain syndrome/chondromalacia status post right ACL reconstruction) are related to his service.  The requirements for establishing service connection are met; service connection for residuals of a right knee injury, status post ACL reconstruction surgery, is warranted.  

[In granting service connection for residuals of a right knee injury, status post ACL reconstruction surgery, the Board notes that it is not making a finding at this time regarding whether or not the alleged stressor events in service have been verified.]


ORDER

Entitlement to service connection for residuals of a right knee injury, status post ACL reconstruction surgery, is warranted.  To this extent, the appeal is granted.  


REMAND

It appears that one main problem in this case is the Veteran's failure to appear for VA examinations which are necessary to assist him with his claims.  This was discussed at the Board hearing. 

The record reflects that the Veteran failed to report for VA examinations in July 2009, May 2010, and March 2011.  The Veteran contacted the AOJ each time to reschedule his appointments, but failed to report stating that he did not receive notice of the appointments.  The Board notes that the Veteran has moved numerous times during the pendency of his claim.  Further, at the July 2012 hearing, the Veteran testified that due to memory problems (claimed as residuals of TBI) he has had difficulty remembering to report for the VA examinations.  At the hearing, it was indicated that the Veteran was willing to report for examinations and that family members would be assisting him in that regard.  In light of the above, the Board finds that the Veteran should be given another opportunity to appear for such examinations.  Although service treatment records do include references to treatment for various medical issues, the file as it stands does not include sufficient medical evidence as to the current nature of claimed disabilities (with the exception of the right knee disability which has been found to be related to service). 

Additionally, the record in this matter developed to date appears incomplete.  First, complete STRs related to the Veteran's alleged improvised explosive device (IED) injury in service are not in the record.  At the July 2012 hearing, the Veteran testified that he was transported to Landstuhl Regional Medical Center for treatment, and the STRs that are in the record indicate that he was seen at Schweinfurt Army Health Clinic and Wuerzberg Army Hospital.  Such records should be sought.  Further, the record reflects that the Veteran had right knee surgery at the William Beaumont Army Medical Center in September 2005.  Complete records of such treatment should also be sought.  

At the July 2012 hearing the Veteran testified that he receives ongoing treatment from VA for his claimed disabilities.  As such records contain pertinent information and are constructively of record, they must be secured.  

With regard to service connection for PTSD, in June 2009 the AOJ made formal finding of lack of information to verify the Veteran's PTSD stressor.  At the July 2012 hearing, the Veteran provided additional information to assist VA in verifying the alleged stressor event in service.  Remand to seek verification is appropriate as the Veteran has now furnished additional details.   

At the July 2012 hearing, the Veteran testified that he was awarded Social Security Administration (SSA) disability benefits.   When VA has notice of the existence of relevant SSA records, the duty to assist includes requesting such records from that agency.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should secure for the record all records of VA treatment and/or evaluation (that are not already in the record) the Veteran has received since April 2008.  

2.  The AOJ should obtain from SSA copies of their decision awarding the Veteran disability benefits and the medical records considered in that determination.  

3.  The AOJ should arrange for exhaustive development for complete STRs related to the Veteran's alleged IED injury and any subsequent treatment in service, including treatment records from Landstuhl Regional Medical Center, Schweinfurt Army Health Clinic, Wuerzberg Army Hospital, and William Beaumont Army Medical Center.  

4.  After development for STRs is completed, the AOJ should forward the details of the Veteran's July 2012 hearing testimony regarding the claimed IED explosion incident, along with other pertinent information of record (including copies of the Veteran's service personnel records and a description of the alleged stressor) to the JSRRC and request that that organization attempt to verify the claimed stressor.  

5.  After completion of the above to the extent possible, the AOJ should schedule the Veteran appropriate VA examinations to determine the nature and etiology of the claimed (1) PTSD, (2) TBI, (3) left testicle disability, (4) left clavicle disability, (5) migraine headaches, and (6) left knee disability.  It is imperative that the claims file be made available to and be reviewed by the examiners in connection with the examinations. All examination findings should be clearly reported.  

(a) As to each current disability identified, the appropriate examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's active duty service.  

(b) Regarding PTSD, the examining VA psychologist or psychiatrist should additionally offer an opinion as to whether the Veteran suffers from PTSD related to any corroborated stressor(s) in service.  

(c) Regarding migraine headaches, the appropriate examiner should additionally offer an opinion as to whether that disability was caused (due to) or aggravated (permanent increase in severity) by the Veteran's claimed residuals of a TBI.  

(d) Regarding the left knee disability, the appropriate examiner should additionally offer an opinion as to whether that disability was caused (due to) or aggravated (permanent increase in severity) by the Veteran's service-connected residuals of a right knee injury, status post ACL reconstruction surgery.  

A rationale should be furnished for all opinions.  

6.  In the interest of avoiding future remand, the AOJ should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If no, appropriate action should be taken to remedy any such deficiencies in the examination reports.  

7.  Following completion of the above, and any other necessary development, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


